Citation Nr: 9912213	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The case has been transferred to the RO in 
Philadelphia, Pennsylvania.

In September 1996 the Board remanded the case for the purpose 
of additional evidentiary development.  The additional 
development being complete, the case is now ready for review 
by the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has PTSD.

2.  An acquired psychiatric disorder was not manifested 
during the veteran's military service, and there is no 
medical evidence of a nexus between a current psychiatric 
disorder and the veteran's military service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a nervous condition, to include PTSD, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
for certain chronic disabilities, such as psychoses, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for PTSD, a veteran must 
present medical evidence establishing a clear diagnosis of 
PTSD; credible, supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the veteran's current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A claim for service connection for PTSD is well 
grounded where the veteran submits medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Gaines v. West, No. 97-39 
(U.S. Vet. App. Aug. 6, 1998).

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from PTSD.  
Although a May 1998 VA mental disorders examination reported 
Axis I diagnoses (bipolar disorder and polysubstance abuse, 
in remission), the examiner made a specific finding 
indicating that the veteran did not meet the criteria for 
PTSD.  The Board acknowledges that the veteran was diagnosed 
with PTSD in 1993 and 1994.  However, current PTSD disability 
must be shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

While the veteran contends he has PTSD related to events 
during service, the veteran's contentions, alone, are 
insufficient to establish a current disability or to satisfy 
the nexus requirement.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995) (holding that laypersons are not competent to 
offer medical opinions). 

The Board recognizes that the veteran has been diagnosed with 
bipolar disorder.  However, the evidence shows that a bipolar 
disorder was first manifested many years after service.  A VA 
psychiatrist suggested in August 1993 that it was apparent 
that the veteran's psychiatric problems were rooted in his 
Vietnam experiences.  Aside from PTSD, a bipolar disorder and 
alcohol dependence were diagnosed at that time.  However, it 
is apparent that the 1993 examination report merely contains 
a self-reported history from the veteran; the examiner noted 
that he did not have access to the veteran's claims file, 
which included service medical records, which show no 
psychiatric disorder, and post-service medical records, which 
show that a psychiatric disorder (major depressive disorder) 
was first diagnosed in 1986, approximately 16 years after 
service.  A drinking problem was identified during that 
hospitalization, and it was noted upon the October 1986 
hospital admission that the veteran was depressed due to work 
related stress.  As the psychiatrist was unaware of this 
relevant history, the Board finds that the opinion has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
The August 1993 VA examiner added in an addendum that the 
claims file was subsequently reviewed, but the question of a 
causal link was not addressed at that time.  
Moreover, the psychiatrist who performed the May 1998 
examination, while diagnosing a bipolar disorder, did not 
link a current psychiatric disorder to service.  In fact, the 
examiner reported that many of the veteran's stressors were 
the result of his bipolar disorder.  While the psychiatrist 
also indicated that the veteran was traumatized by his 
wartime experiences, he did not opine that such caused a 
psychiatric disorder.  The veteran's bipolar disorder was not 
linked to service and, as noted above, it was concluded that 
he did not meet the diagnostic criteria for PTSD.  Thus, 
there is no medical evidence of a nexus between a current 
psychiatric disorder and any incident of service.  

The Board realizes that there has been some confusion 
concerning the veteran's unit of assignment and service dates 
in the Republic of Vietnam.  However, as the veteran does not 
have a current diagnosis of PTSD, or medical evidence of a 
nexus between a current psychiatric disorder and service, 
further action for the purpose of stressor development would 
serve no useful purpose.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a nervous condition, to include PTSD, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

